Opinion by
Delaney J.
Our opinion is that there is no error in the judgment of the court below. The assignments of error are so vague as not to indicate, very definitely, the grounds of this appeal.
Counsel for appellant suggest in their brief that the deed from Daniels aud wife to Flowry, did not pass title to the certificate by virtue of which this land was located.
They should then have objected to it when it was offered in evidence. But we do not think that the objection could have been maintained. As the deceased, Hannum, was entitled to two different land claims, one for 320, and the other for 640 acres, the parties doubtless supposed that two different certificates would issue. But it appears that both the claims were included in one certificate for 960 acres.
The denial of Mrs. Daniels of the execution of the deed amounts to’nothing. Williams vs. Powers 48 Tex. 141. Hartly vs. Frosh 6 Tex. 108.
*409In our opinion the judgment should be affirmed.
The report of the commissioners of appeals examined, their opinion adopted and the judgment affirmed.
WILLIE, C. J.